        Case 4:12-cr-00296-SWW Document 43 Filed 07/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF

vs.                                   4:12CR00296-001 SWW

ANTHONY WAYNE GRAY                                                                 DEFENDANT

                                             ORDER

       The above entitled cause came on for hearing July 16, 2020, on the government's petition

to revoke the supervised release previously granted this- defendant in the United States District

Court for the Eastern District of Arkansas.          Based upon the testimony of witnesses and

statements of counsel and exhibits presented, the Court found that defendant has violated the

conditions of supervised release without just cause.

       IT IS THEREFORE ORDERED AND ADJUDGED that the government's superseding

motion to revoke supervised release [doc #30] is granted, motion to revoke [doc #29] is denied

as moot, and the supervised release previously granted this defendant, hereby, is revoked.

       IT IS FURTHER ORDERED that defendant shall serve a term of imprisonment of

NINE (9) MONTHS in the custody of the Bureau of Prisons. The Court recommends that

defendant be incarcerated at Forrest City, Arkansas to be close to family and that defendant

receive mental health counseling and participate in residential substance abuse treatment during

incarceration.

       There will be TWO (2) YEARS of supervised release following the term of incarceration.

All general and standard conditions of supervised release previously imposed remain in full force

and effect and shall include the following special conditions:




                                                 1
Case 4:12-cr-00296-SWW Document 43 Filed 07/16/20 Page 2 of 2



1. Defendant must participate, under the guidance and supervision of the U.S.
Probation Office, in a substance abuse treatment program which may include drug
and alcohol testing, out-patient counseling, and re.sidential treatment. The
defendant must abstain from the use of alcohol throughout the course of
supervision. The defendant will pay for the cost of treatment at the rate of $10
per session, with the total cost not to exceed $40 per month, based on ability to
pay as determined by the probation office. In the event the defendant is
financially unable to pay for the cost of treatment, the co-pay requirement will be
waived.

2. The defendant must participate, under the guidance and supervision of the U.S.
Probation Office, in a mental health treatment program, which may include
psychological testing, outpatient counseling, and residential treatment. The
defendant will pay for the cost of treatment at the rate of $10 per session, with the
total cost not to exceed $40 per month, based on ability to pay as determined by
the probation office. In the event the defendant is financially unable to pay for the
cost of treatment, the co-pay requirement will be waived.

The defendant is remanded to the custody of the U.S. Marshal Service.

       IT IS SO ORDERED this 16th day of July 2020.




                                          2
